DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 17-34 were rejected in Office Action from 12/21/2021.
	Applicant filed a response, amended claims 17 and 28, and cancelled claims 18, 27, 29, and 33. Claims 1-16 were previously cancelled.
	Claims 17, 19-26, 28, 30-32, and 34 are being examined on the merits in this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17, 19-23, 26, 28, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Delnick et al. (U.S. Patent 6,148,503) and further in view of Ka et al. (U.S. Patent Application Publication 2015/0243952), Hucker et al. (U.S. Patent Application Publication 2012/0308887), Iwai et al. (U.S. Patent Application Publication 2014/0248525). PubChem (Aluminum Oxide) is relied upon as an evidentiary reference. 
Regarding claim 17, Delnick teaches a battery cell (10) (i.e., electrochemical cell) (figure 1) (column 5, lines 48-49) comprising:
a first current collector (30) (column 6, lines 30-44);
a cathode active material (16) disposed along the first current collector (30) (column 6, lines 30-44) (see  figure 1);
a second current collector (20) (column 6, lines 30-44);
an anode active material (15) disposed along the second current collector (20) (column 6, lines 30-44) (see figure 1); and
a separator (25) disposed between the cathode active material and the anode active material (column 6, lines 40-44), wherein the separator comprises a ceramic material (32) (i.e. silicon oxide, aluminum oxide, silica aerogel) (column 1, lines 60-67; column 6, lines 53-67; column 7, lines 1-5) (see figure 2) characterized by a thickness of less than 50 µm (column 1, lines 20-26), wherein the ceramic material is positioned adjacent the cathode active material (see figure 1 below) along a first surface of the ceramic material layer (see figure 1 below), wherein the ceramic material layer is positioned adjacent the anode active material (see figure 1 below) along a second surface of the ceramic material layer opposite the first surface of the ceramic material layer (see figure 1 below).
Delnick teaches using a ceramic material with a specific surface area of 300 m2/g (see Examples 1-2) and a binder (34) forming a polymer chain among the ceramic particles (as shown in figure 2) (column 6, lines 54-67).

    PNG
    media_image1.png
    904
    1619
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    500
    518
    media_image2.png
    Greyscale

	Delnick does not teach the particulars of the microencapsulated material comprising a first material contained within a second material. 
	Ka, directed to a separator (abstract), teaches a separator having a microencapsulated material (i.e., microcapsule) comprising a first material contained within a second material (i.e., core, shell layer, spacer layer) (paragraph [0025], [0030]) (see figure 1). Ka teaches the microencapsulated material provides thermal stability to the battery (abstract) (paragraph [0010]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Delnik to add a microencapsulated material to the ceramic material in order to increase thermal stability of the battery cell as taught by Ka.
	Delnick does not teach the particulars the ceramic material comprising a porogen. 
	Hucker, directed to rechargeable batteries (abstract), teaches that a porogen is utilized in separator to provide a porous structure (paragraph [0005]) and enhance performance of the battery (paragraphs [0011]-[0012]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Delnick and add a porogen to the ceramic material of the separator in order to increase porosity and enhance battery performance as taught by Hucker.
Delnik does not explicitly articulate the specifics of the separator characterized by an air permeability of less than or about 200 s/100cc. However, since the separator of Delnik is substantially identical to the one claimed, such would be expected to have the same properties and characteristics. Nonetheless, additional guidance is provided below.
Iwai, directed to a separator for a non-aqueous secondary battery (abstract), teaches a separator having an air permeability of 50s/100cc to 800s/100cc (paragraph [0106]). Iwai teaches the porosity, which is characterized by the air permeability, improves adhesiveness, mechanical strength and membrane resistance (paragraph [0105]) and the permeability maintain a good balance between mechanical strength and membrane resistance (paragraph [0106]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the separator of Delnick to have the porosity and permeability as taught by Iwai in order to improve adhesiveness, mechanical strength and membrane resistance (paragraph [0105]) and the permeability maintain a good balance between mechanical strength and membrane resistance (paragraph [0106]).
It is noted that the prior art differ in the exact same specific ranges (i.e., thickness, specific surface, air permeability) as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the claimed ranges falls within the ranges taught by the prior art therefore, it is considered to establish a prima facie case of obviousness.  It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In addition, Delnick discloses the importance of fabricating thinner electrochemical cells, which comes with the ability of producing thin separators (column 1, lines 20-25). As such, a skilled artisan would consider fabricating a separator with a thickness of less than about 10µm in order to manufacture thinner electrochemical cell.   
Regarding claim 19, Delnick teaches the ceramics material are selected from silicon oxide and aluminum oxide (column 1, lines 60-67). 
Regarding claim 20, Delnick teaches the battery cell as described above in claim 17 to include the specifics of the ceramic material as indicated above in claim 19. Delnick does not explicitly disclose the particulars of the ceramic material being characterized by an HF absorption rate of 2 mg HF/g of the ceramic material nonetheless, since the composition of the ceramic material and structure with regards to specific surface area of the prior art is substantially identical as the one claim, such absorption characteristics or properties would be expected. Particularly, physical absorption of gas molecules in porous materials is known to be characterized by the specific surface area or porosity of the material.  Since the ceramic material of Delnick is identical to the one claimed and the porosity or specific surface area falls within the claimed range, the gas absorption properties are necessary present.  
Regarding claim 21, Delnick teaches the battery cell further comprises an adhesive material (34) (i.e., polymer binder) disposed across the surface of the separator (i.e., the separator precursor comprises a solid particulate and a polymer binder…the precursor is formed into a thin separator and bond to an electrode) (column 5, lines 8-42; column 6, lines 53-67). 
Regarding claim 22, Delnick teaches the adhesive material is a polymeric material (column 5, lines 8-42; column 6, lines 53-67).
Regarding claim 23, Delnick teaches the battery as described above in claim 17 to include the adhesive material. 
Delnick does not explicitly teach the particulars of the adhesive material comprising particles characterized by a diameter of less than or about 800nm.
Iwai, directed to a separator for a non-aqueous secondary battery (abstract), teaches a separator including an adhesive layer (abstract) (paragraphs [0020]-[0021]). Further, Iwai teaches the adhesive comprises particles (i.e., filler) (paragraph [0035]) having a diameter from 10nm to 10000nm (i.e., 0.01µm to 10µm) (paragraph [0024]). Iwai recognize the particle diameter to contribute in improved adhesiveness, favorable slidability and handling properties (paragraph [0041]-[0045]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive material of Delnick to include the particulars of the having particles with diameter from 10nm to 10000nm as taught by Iwai in order to ensure adhesiveness, favorable slidability and handling properties. 
It is noted that Iwai differ in the exact same particle diameter as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the claimed particle diameter falls within the range taught by Iwai therefore, it is considered to establish a prima facie case of obviousness.  It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 26, Delnick teaches the ceramics material are selected from silicon oxide and aluminum oxide (column 1, lines 60-67). Delnick does not explicitly teach the aluminum oxide being gamma nonetheless, the Examiner notes that aluminum oxide only comes in defined crystal structure categories (i.e., alpha, gamma, delta)1. Given that there is a selection from such finite number of crystal structure possibilities (i.e., alpha, gamma, delta), it would have been obvious to try each.  The courts have held that choosing from a finite number of predictable solutions is an obvious matter. See 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Regarding claim 28, Delnick teaches a battery cell (10) (i.e., electrochemical cell) (figure 1) (column 5, lines 48-49) comprising:
a first current collector (30) (column 6, lines 30-44);
a cathode active material (16) disposed along the first current collector (30) (column 6, lines 30-44) (see  figure 1);
a second current collector (20) (column 6, lines 30-44);
an anode active material (15) disposed along the second current collector (20) (column 6, lines 30-44) (see figure 1); and
a separator (25) disposed between the cathode active material and the anode active material (column 6, lines 40-44), wherein the separator comprises a ceramic material (32) (i.e. silicon oxide, aluminum oxide, silica aerogel) (column 1, lines 60-67; column 6, lines 53-67; column 7, lines 1-5) (see figure 2) characterized by a thickness of less than 50 µm (column 1, lines 20-26), wherein the ceramic material is positioned adjacent the cathode active material (see figure 1 below) along a first surface of the ceramic material layer (see figure 1 below), wherein the ceramic material layer is positioned adjacent the anode active material (see figure 1 below) along a second surface of the ceramic material layer opposite the first surface of the ceramic material layer (see figure 1 below).
Delnick teaches using a ceramic material with a specific surface area of 300 m2/g (see Examples 1-2) and a binder (34) forming a polymer chain among the ceramic particles (as shown in figure 2) (column 6, lines 54-67) and
a polymer adhesive layer (i.e., polymer adhesive) (column 5, lines 8-42; column 6, lines 53-67). Delnick teaches the separator (25) comprises a solid particulate and a polymer binder (column 6, lines 53-60) that bonds to the electrode (column 5, lines 30-34). In other words, the separator (25) includes a polymer adhesive that bonds the separator (25) with the active materials (15, 16) of the electrodes (19, 29) (i.e., anode and cathode) therefore, it is clear that the adhesive is between the first surface of the ceramic material layer and the second surface of the ceramic material layer and the cathode active material and the anode active material. Otherwise, the anode active material (15) and the cathode active material (16) would not adhere to the separator.    

    PNG
    media_image1.png
    904
    1619
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    500
    518
    media_image2.png
    Greyscale

Delnick does not teach the particulars of the microencapsulated material comprising a first material contained within a second material. 
	Ka, directed to a separator (abstract), teaches a separator having a microencapsulated material (i.e., microcapsule) comprising a first material contained within a second material (i.e., core, shell layer, spacer layer) (paragraph [0025], [0030]) (see figure 1). Ka teaches the microencapsulated material provides thermal stability to the battery (abstract) (paragraph [0010]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Delnik to add a microencapsulated material to the ceramic material in order to increase thermal stability of the battery cell as taught by Ka.
	Delnick does not teach the particulars the ceramic material comprising a porogen. 
	Hucker, directed to rechargeable batteries (abstract), teaches that a porogen is utilized in separator to provide a porous structure (paragraph [0005]) and enhance performance of the battery (paragraphs [0011]-[0012]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Delnick and add a porogen to the ceramic material of the separator in order to increase porosity and enhance battery performance as taught by Hucker.
It is noted that the prior art differ in the exact same specific ranges (i.e., thickness, specific surface) as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the claimed ranges falls within the ranges taught by the prior art therefore, it is considered to establish a prima facie case of obviousness.  It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In addition, Delnick discloses the importance of fabricating thinner electrochemical cells, which comes with the ability of producing thin separators (column 1, lines 20-25). As such, a skilled artisan would consider fabricating a separator with a thickness of less than about 10µm in order to manufacture thinner electrochemical cell.   
Regarding claim 32, Delnick teaches the ceramics material are selected from silicon oxide and aluminum oxide (column 1, lines 60-67). Delnick does not explicitly teach the aluminum oxide being gamma nonetheless, the Examiner notes that aluminum oxide only comes in defined crystal structure categories (i.e., alpha, gamma, delta)2. Given that there is a selection from such finite number of crystal structure possibilities (i.e., alpha, gamma, delta), it would have been obvious to try each.  The courts have held that choosing from a finite number of predictable solutions is an obvious matter. See 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Regarding claim 30-31, Delnick teaches the battery cell as described above in claim 28 to include the separator.
Delnick does not explicitly teaches the particulars of the separator characterized by a porosity of greater than or about 20% and air permeability of less than or about 200s/100cc. 
Iwai, directed to a separator for a non-aqueous secondary battery (abstract), teaches a separator having a porosity of 30% to 60% (paragraph [0105]) and air permeability of 50s/100cc to 800s/100cc (paragraph [0106]). Iwai teaches the porosity improves adhesiveness, mechanical strength and membrane resistance (paragraph [0105]) and the permeability maintain a good balance between mechanical strength and membrane resistance (paragraph [0106]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the separator of Delnick to have the porosity and permeability as taught by Iwai in order to improve adhesiveness, mechanical strength and membrane resistance (paragraph [0105]) and the permeability maintain a good balance between mechanical strength and membrane resistance (paragraph [0106]).
Claims 24-25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Delnick et al. (U.S. Patent 6,148,503) and further in view of Ka et al. (U.S. Patent Application Publication 2015/0243952), Hucker et al. (U.S. Patent Application Publication 2012/0308887), Iwai et al. (U.S. Patent Application Publication 2014/0248525), as applied to claims 17, 21, and 28 above and further, in view of Ameyama (U.S. Patent Application Publication 2017/0263907).
Regarding claim 24-25, Delnick teaches the battery cell as described above in claim 17 to include the adhesive material. 
Delnick does not explicitly teach the adhesive material is patched coated on the ceramic material layer having a loading of less than or about 5 g/m2.
Ameyama, directed to a separator for an electricity storage device (abstract), teaches a separator having an adhesive layer (i.e., polymer layer) disposed in the surface of the separator (paragraphs [0060]-[0064]). Further, Ameyama teaches the adhesive is patch coated in the separator (as shown in figure 1-2) with a loading of 0.05 to 1.50 g/m2 (paragraph [0065]). Such arrangement and specific loading increase adhesion between an electrode and the separator and suppress reduction in cycle characteristics (paragraph [0064]-[0065]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed to modify the separator of Delnick to include the adhesive material patched coated and with a loading of 0.05 to 1.50 g/m2 as taught by Ameyama in order to increase adhesion between an electrode and the separator as well as  suppress reduction in cycle characteristics. 
It is noted that Ameyama differ in the exact same loading as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the claimed loading falls within the range taught by Ameyama therefore, it is considered to establish a prima facie case of obviousness.  It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 34, Delnick teaches the battery cell as described above in claim 28 to include the adhesive material.
Delnick does not explicitly teach the battery cell comprising a microencapsulated material dispersed throughout the separator. 
Ameyama, directed to a separator for an electricity storage device (abstract), teaches a separator having an adhesive layer (i.e., polymer layer) disposed in the surface of the separator (paragraphs [0060]-[0064]). Further, Ameyama teaches the adhesive layer can include a microencapsulated structure (i.e., core-shell structure) (paragraph [0199]) characterized by a breakdown temperature (i.e., glass transition temperature) of 20°C or more (paragraph [0198]). Such structure provides a plurality of functions to the entire adhesive layer (i.e., thermoplastic polymer) (paragraph [0200]) and adhesion and handling properties are enhanced (paragraph [0198]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive of Delnick to further include a microencapsulated material dispersed throughout the separator as taught by Ameyama in order to provide a plurality of functions to the adhesive and enhance adhesion and handling properties. 

Response to Arguments
Applicant arguments filed on 06/16/2022 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). The new limitations have been fully addressed above in view of Ka and Hucker. 
Correspondence
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://pubchem.ncbi.nlm.nih.gov/compound/Aluminum-oxide 
        2 See https://pubchem.ncbi.nlm.nih.gov/compound/Aluminum-oxide